       Case 1:16-cv-06287-KPF Document 105 Filed 04/18/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DOMINGO CASTILLO MARCELINO,

                          Plaintiff,
                                                    16 Civ. 6287 (KPF)
                   -v.-
                                                         ORDER
374 FOOD INC., et al.,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      For the reasons set forth by the Court during the telephonic conference

held on April 16, 2019, Defendants’ motion for disqualification of Michael Ross,

Eugene Gormakh, and the Law Offices of Michael S. Ross as ethics counsel to

Michael Faillace and Michael Faillace & Associates, P.C. is denied. The Clerk of

Court is directed to terminate the motion at docket entry 95. On this date, the

Court received a letter from Mr. Ross conveying the request of Mr. Faillace and

his firm that they be relieved from representing Plaintiff going forward. The

Court will address that motion under separate cover.

      SO ORDERED.

Dated: April 17, 2019
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge
